              Case 17-50024-KJC   Doc 249-2   Filed 03/20/19   Page 1 of 4




                                  EXHIBIT B




22506181v.1
                  Case 17-50024-KJC            Doc 249-2           Filed 03/20/19      Page 2 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                               :    Chapter 11
    In re:                                                     :
                                                               :    Case No. 15-11323 (KJC)
    Citadel Watford City Disposal Partners, L.P., et           :
    al.,3                                                      :    (Jointly Administered)
                                                               :
                            Debtors.                           :
                                                               :
                                                               :
    Gavin/Solmonese LLC, Liquidation Trustee for               :
    the Citadel Creditors’ Grantor Trust, successor            :
    to Citadel Watford City Disposal Partners, L.P.,           :
                                                               :
    et al.,
                                                               :    Adv. Proc. No. 17-50024 (KJC)
                                                               :
                            Plaintiff,                         :
                                                               :
    v.                                                         :
                                                               :
    Citadel Energy Partners, LLC, et al.,                      :
                                                               :
                            Defendants.                        :
                                                               :

                                           SCHEDULING ORDER


             The following schedule shall apply to each of the above-captioned adversary proceedings

(the “Adversary Proceedings”).


             IT IS HEREBY ORDERED that:




3
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and
Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.


22506181v.1
              Case 17-50024-KJC         Doc 249-2      Filed 03/20/19     Page 3 of 4



1.      Any extension of time to file a responsive pleading is not effective unless approved by an

order of the Court.

2.      Any expert report required pursuant to Federal Rule 26(a)(2)(B), made applicable to the

above-captioned Adversary Proceeding shall be served by the party with the burden of proof for

that issue no later than January 31, 2019. Any Party’s expert report intended to rebut any expert

report served in accordance with the terms above shall be provided no later than April 26, 2019.

All reports shall provide the information required by Fed. R. Civ. P. 26(a)(2)(B). All expert

discovery shall be completed, and discovery shall close, no later than May 31, 2019.

3.      All dispositive motions shall be filed and served no later than July 1, 2019 and shall be

subject to Del. Bankr. L.R. 7007-1

4.      Mediation shall occur on or before June 21, 2019.

5.      The Parties shall file a Stipulation Regarding Appointment of a Mediator or a statement

that the parties cannot agree on a mediator and a request that the Court select and appoint a

mediator to the Adversary Proceeding at any time prior to a Party filing a Notice of Completion

of Briefing regarding its dispositive motion. Unless the Parties seek leave of this Court, the

Parties shall conduct at least one mediation on a collective basis with all non-settling Parties,

which mediation shall occur prior to any other mediations required by the Scheduling Order.

6.      Any mediator appointed in this Adversary Proceeding shall file a report as to the result of

the mediation (the “Mediation Report”) within ten (10) days of the conclusion of the mediation.

7.      Upon the later of the filing of the Mediation Report of the last filed Notice of Completion

of Briefing regarding a dispositive motion, Plaintiff shall obtain a hearing date as soon as the

Court’s calendar permits. The purpose of the post mediation hearing contemplated in this




22506181v.1
              Case 17-50024-KJC         Doc 249-2      Filed 03/20/19     Page 4 of 4



paragraph shall be for the purposes of establishing a trial date for all remaining matters and to

establish the deadline for submission of the Joint Pretrial Memorandum.

8.      The parties shall comply with the General Order Governing Pretrial Procedures in

Adversary Proceedings Set for Trial Before Judge Kevin J. Carey.

9.      The Plaintiff shall immediately notify Chambers upon the settlement, dismissal or other

resolution of any adversary proceeding subject to the Order and shall file with the Court

appropriate evidence of such resolution as soon thereafter as is feasible. Plaintiff shall

immediately advise Chambers, in writing, of any occurrence or circumstance which Plaintiff

believes may suggest or necessitate the adjournment or other modification of the trial setting.

10.     Deadlines contained in this Scheduling Order may be extended via mutual stipulation by

the Parties, subject to Court approval. Any party may seek Court approval of non-stipulated

extensions upon written motion for good cause shown.



Dated:________________________, 2019                          _____________________________
                                                              The Honorable Kevin J. Carey
                                                              United States Bankruptcy Judge




22506181v.1
